Scuuhta !i>. :Ja&6o.n
              l91Jicial eowtt filepOJt.Wt., 3lmJ6 &urbj eowtt at £aw. .N06.1 "2
                                    712 S. StagecoacA 9wil
                                  San~,          9ea:.a6 78666




December 30,2014

THIRD COURT OF APPEALS
Austin, Texas

RE: COA Cause No. 03-14-00635-CV
      Trial Court No.14-0385-C, Sharon Peters Real Estate vs. Michael Leonard Goebel

The Reporter's Record was due to the Third Court of Appeals on November 17,2014, in the above-
entitled and -numbered cause.

On November 20,2014, I received a request for the Reporter's Record. I sent the attorney of record
a fax regarding payment of the record on December 1, 2014. I received payment for the Reporter's
Record on December 29,2014.

I am requesting an extension to file theRe rter's Record with the Court on January 9, 2015.




.Sandra D. Jackson
 Official Court Reporter
 Hays County Court at Law Nos.1 & 2
 512-393-7625
 sandra@co.hays.tx.us